BLATCHFORD, District Judge.
I am of opinion that the provisions of section 110, respecting penalties for neglect to make return and payment of tax as to amount of deposits and capital, require only a single return to be made covering deposits and capital, and impose only one penalty of $200 for all neglects or defaults prior to the commencement of the suit. The penalty is not imposed for each and every refusal or neglect, but for any refusal or neglect. Nor is the case varied by the fact that the tax is required to be paid each month upon deposits and each month upon capital, and that the retían of deposits and capital is required to be made monthly.
So, also, under section 120 respecting penalties for neglect to make return as to divir dends, only one penalty of $1,000 is imposed for all defaults prior to the commencement of the suit. The demurrer of the defendant to the second, fourth and sixth causes of action is therefore allowed.
As to the demurrer of the plaintiffs to the second defence set up in the amended answer, I overrule the demurrer, on the ground that the defense is one which it is most proper should be passed upon at the trial.